Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-12 have been allowed.
The following is an examiner’s statement of reasons for allowance. In combination with the other limitations nothing in the prior art of record teaches, suggests, or discloses:
Re 1-5: in claim 1, “ a step of preparing a first shaping optical system that expands the laser light emitted from the first laser light source, and a second shaping optical system that expands the laser light emitted from the second laser light source; a step of preparing a first diffractive optical element that diffracts the laser light emitted from the first laser light source and expanded by the first shaping optical system, and a second diffractive optical element that diffracts the laser light emitted from the second laser light source and expanded by the second shaping optical system; and a step of arranging the first laser light source, the second laser light source, the first shaping optical element, the second shaping optical element, the first diffractive optical element, and the second diffractive optical element, such that a first area illuminated by the laser light diffracted by the first diffractive optical element and a second area illuminated by the laser light diffracted by the second diffractive optical element are at least partially overlapped; wherein: a planar dimension of the first diffractive optical element is smaller than a planar dimension of the second diffractive optical element; 27 the first shaping optical system has a collimation lens and the second shaping optical system has a collimation lens; and a planar dimension of the collimation lens of the first shaping optical system is smaller than a planar dimension of the collimation lens of the second shaping optical system.”
Sekine et al. US 2016/0370593 (“Sekine”) fails to teach the above limitations. Despite that a laser source can be considered a group of such sources; it would still fail to teach a shaping optical system and partial overlap of the light outputs.
Inoko et al. US 10599024 (“Inoko”) teaches a shape of each irradiation area is non-similar to that of the light emitting area; however, it fails to teach the claimed components and their relationships.

Re 6-10: in claim 6, “a step of diffracting a laser light emitted from a first laser light source and expanded by a first shaping optical element, and diffracting a laser light emitted from a second laser light source and expanded by a second shaping optical element, wherein: a radiant flux of the laser light emitted from the first laser light source is smaller than a radiant flux of the laser light emitted from the second laser light source; a planar dimension of the first diffractive optical element is smaller than a planar dimension of the second diffractive optical element; the first shaping optical system has a collimation lens and the second shaping optical system has a collimation lens; a planar dimension of the collimation lens of the first shaping optical system is smaller than a planar dimension of the collimation lens of the second shaping optical system; and a first area illuminated by the laser light diffracted by the first diffractive optical element and a second area illuminated by the laser 29 light diffracted by the second diffractive optical element are at least partially overlapped.”
Sekine fails to teach the above limitations. Despite that a laser source can be considered a group of such sources; it would still fail to teach a shaping optical system and partial overlap of the light outputs.
Inoko teaches a shape of each irradiation area is non-similar to that of the light emitting area; however, it fails to teach the claimed components and their relationships.

Re 11-12: in claim 11, “a first laser light source and a second laser light source; a first shaping optical system that expands a laser light emitted from the first laser light source; a first diffractive optical element that diffracts the laser light emitted from the first laser light source and expanded by the first shaping optical system; a second shaping optical system that expands a laser light emitted from the second laser light source; and a second diffractive optical element that diffracts the laser light emitted from the second laser light source and expanded by the second shaping optical system; wherein: the first laser light source emits a laser light having a radiant flux smaller than that of a laser light emitted from the second laser light source; a planar dimension of the first diffractive optical element is smaller than a planar dimension of the second diffractive optical element; the first shaping optical system has a collimation lens and the second shaping optical system has a collimation lens; a planar dimension of the collimation lens of the first shaping optical system is smaller than a planar dimension of the collimation lens of the second shaping optical system; and 31 a distance from the road surface to the first diffractive optical element is larger than a distance from the road surface to the second diffractive element.”
Sekine and Inoko fail to teach applications to road surfaces, as well as not teaching the claimed components and their relationships.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD J SUFLETA II whose telephone number is (571)272-4279. The examiner can normally be reached M-F 9AM-6PM EDT/EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GERALD J. SUFLETA II
Primary Examiner
Art Unit 2875



/GERALD J SUFLETA II/               Primary Examiner, Art Unit 2875